December 20, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Visualant, Incorporated Request to Withdraw Fourth Amendment filed December 6, 2011related to Registration Statement on Form S-1 Declared Effective August 29, 2011 File No. 333-175178 Ladies and Gentlemen: Visualant, Incorporated (the “Registrant”) respectfully requests the withdrawal of its Fourth Amendment to Registration Statement on Form S-1 (File. No. 333-175178), which amendment was filed with the Securities and Exchange Commission (the “Commission”) on December 6, 2011. The Registration Statement was declared effective on August 29, 2011, and the recently filed amendment should have been filed as Post-Effective Amendment 1. The Registrant plans to immediately re-file the amendment as Post-Effective Amendment 1. If you have any questions regarding this application for withdrawal, please contact Jay Biagi, counsel to the Registrant, at (206) 587-5700. Very truly yours, Visualant, Incorporated By: /s/Mark Scott Mark Scott It’s Chief Financial Officer
